MINA d                                                                                        09/14/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 21-0439


                                          OP 21-0439
                                                                                  FILED
 RECHO ADRIAN WALLACE,                                                              SEP 14 2021
                                                                                  Bowe n Greenwood
                                                                                Clerk of Supreme Court
              Petitioner,                                                          State of Montana



       v.
                                                                        ORDER
 COMMANDER VALDEZ,
 Yellowstone County Detention Facility,

              Respondent.


       Representing himself, Recho Adrian Wallace has filed a Petition for Writ of Habeas
Corpus, indicating that his incarceration is illegal and that he should be immediately
released. Wallace is currently held in the Yellowstone County Detention Facility (YCDF).
       Wallace indicates that his sentence violates his right to be free from
double jeopardy. He contends that he has a right to speedy trial and raises ineffective
assistance of counsel. Referring to Cause No. DC 2019-1600, Wallace questions why he
should remain "jailed in administrative segregation, beyond what is necessary and in
violation of his rights . . . ." Wallace states that the original trial date was vacated. Wallace
does not provide any more information about his underlying criminal case.
       We requested and reviewed the case register of actions and the charging document
from the Yellowstone County District Court. In December 2019, the State of Montana
charged Wallace with felony criminal endangerment and misdemeanor driving a motor
vehicle while privilege to do so is suspended or revoked. It appears that Wallace was
released initially. A notice of appearance of substitution counsel was filed in April 2020.
The court issued a bench warrant in July 2020, and Wallace appeared on
February 26, 2021. His bail was set at $15,000. This year, the District Court has issued
three orders resetting the status and trial. Wallace has counsel to represent him in his
underlying case. We point out that he has not yet been sentenced.
       Habeas corpus affords an applicant an opportunity to challenge collaterally the
legality of their present incarceration.     Section 46-22-101(1), MCA; Lott v. State,
2006 MT 279, ¶ 14, 334 Mont. 270, 150 P.3d 337. Wallace's present incarceration is due
to his pending criminal offenses. Wallace has not demonstrated illegal incarceration, and
he is not entitled to immediate release. While Wallace is incarcerated on a bailable offense,
he does not challenge his bail. Section 46-22-103, MCA. His claims about speedy trial
and ineffectiveness of counsel cannot be addressed through this remedy of habeas corpus.
Accordingly,
       IT IS ORDERED that Wallace's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to John
Ryan, Yellowstone County Deputy Attorney; to Blaine Bailey McGivern, Defense
Counsel; to Terry Halpin, Clerk of Court, Yellowstone County, under Cause
No. DC-19-1600; to counsel of record, and to Recho Adrian Wallace personally.
       DATED this 1 (1 " tay of September, 2021.




                                              r      rA//A Chief Justice




                                                                  Justices

                                             2